Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 20-CV-322

                         REGINALD SCOTT, APPELLANT,

                                        V.

                      FEDCHOICE FEDERAL CREDIT UNION
                                   AND
                        ALEXANDRIA KELLY, APPELLEES.

                        Appeal from the Superior Court
                         of the District of Columbia
                               (CAB-4346-19)

                      (Hon. Robert R. Rigsby, Trial Judge)

(Submitted January 19, 2021                              Decided May 12, 2022)

      Dean Gregory for appellant.

      John M. Bredehoft for appellee.

      Before GLICKMAN and DEAHL, Associate Judges, and FERREN, Senior Judge.


      GLICKMAN, Associate Judge: Reginald Scott appeals the Superior Court’s

dismissal of his Third Amended Complaint against FedChoice Federal Credit Union

(FedChoice) and its former employee Alexandria Kelly for violations of the
                                         2

Maryland Consumer Debt Collection Act (MCDCA). 1 The trial court concluded

that the complaint failed to state a claim under the MCDCA on which relief could

be granted, and that any actions Ms. Kelly took as FedChoice’s agent did not expose

her to liability even if those actions did violate the MCDCA. For the reasons that

follow, we reverse both rulings and remand for further proceedings.


                                         I.


      A. The Allegations of Scott’s Third Amended Complaint


      As alleged in his Third Amended Complaint, Mr. Scott is a retiree who resides

in the District of Columbia. FedChoice, a federally chartered and federally insured

credit union, has its principal place of business in Maryland. At all times relevant

to this case, Ms. Kelly was a FedChoice employee handling debt collection on its

behalf.


      In 2012, Scott opened a consumer credit card account at FedChoice. His

credit card agreement with FedChoice states that it is governed by the law of

Maryland.     In 2018, after suffering health problems, Scott defaulted on his

accumulated FedChoice credit card debt.       Between February and June 2019,

FedChoice and Kelly communicated with Scott in attempting to collect the debt. In


      1
          Md. Comm. L. Code §§ 14-201–14-204.
                                           3

doing so, the complaint alleges, they violated the prohibition in Section 14-202(6)

of the MCDCA against communicating with a debtor in a “manner as reasonably

can be expected to abuse or harass the debtor.” 2 The complaint alleges the following

four violations, each of which involved actions by Kelly on behalf of FedChoice:



      (1) sending Scott four letters warning that FedChoice might sue him to collect

           his debt, the last of which said that “unless settlement is made within FIVE

           DAYS . . . legal proceedings may be instituted against you to recover this

           claim,” even though (the complaint alleges) “the decision to sue had not

           been made” at that time;

      (2) requiring Scott to make a partial payment of his credit card debt before

           allowing him to withdraw “exempt retirement funds” from an account he

           maintained at FedChoice; 3

      (3) repeatedly contacting Scott directly, by letter, telephone, and in person

           (when he withdrew funds from his account) to demand payment of the




      2
         It is undisputed that the MCDCA applies to this action because the credit
card agreement states it is governed by Maryland law. Although the Third Amended
Complaint also alleged violations of District of Columbia law, Scott does not pursue
those claims on appeal.
      3
          Scott has abandoned this claim on appeal.
                                          4

         credit card debt, despite FedChoice having been informed he was

         represented by counsel; and

      (4) calling Scott and “repeatedly demanding payment and threatening Scott

         with legal action knowing he was in the hospital, on medication, and on a

         dialysis machine.”


We provide additional details of the alleged violations in our discussion below of

the legal sufficiency of the complaint.


      B. Dismissal of the Complaint for Failure to State a Claim


      Appellees moved to dismiss the Third Amended Complaint pursuant to

Superior Court Rule of Civil Procedure 12(b)(6) for failure to state a claim upon

which relief may be granted. The motion was based, in part, on the terms of Scott’s

credit card agreement, which was referenced in the complaint though not appended

to it. Scott opposed the motion to dismiss but it does not appear that he objected to

its reliance on the credit card agreement or disputed the authenticity of that

agreement.


      In April 2020, the Superior Court granted appellees’ motion and dismissed

the Third Amended Complaint for failure to state a claim under § 14-202(6) of the

MCDCA for the following reasons:
                                           5

      (1) the notices of a potential lawsuit to collect the credit card debt were neither

         abusive nor harassing, given that the credit card agreement put Scott on

         notice that his default could trigger such legal action;

      (2) preventing Scott from withdrawing funds from his account at FedChoice

         was not abusive or harassing, inasmuch as he had contractually agreed (in

         his credit card agreement) to allow FedChoice to freeze his account and

         apply any account balance to the credit card debt in the event of a default;

      (3) direct contact with a debtor after being informed that the debtor had

         retained legal representation is not prohibited by § 14-202(6); and

      (4) contacting Scott when he was in the hospital was not actionable because

         “[Scott] makes no assertion of continued phone calls after Kelly was made

         aware of [Scott’s] hospitalization.”


Additionally, the court ruled that Scott failed to state a claim against Kelly in her

individual capacity because she “was working within the scope of her employment”

and appellant “ha[d] not alleged that Kelly committed any sort of intentional tort.”


                                          II.


      A. Standard of Review
                                             6

       “The only issue on review of a dismissal made pursuant to Rule 12(b)(6) is

the legal sufficiency of the complaint.” 4 As a motion to dismiss a complaint

“presents questions of law, our standard of review . . . is de novo.” 5


       All that is required for a complaint to be sufficient is “a short and plain

statement of the claim showing that the pleader is entitled to relief.” 6 We “construe

the complaint in the light most favorable to the plaintiff by taking the facts alleged

in the complaint as true.” 7 The complaint need only “contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” 8


       Generally speaking, “a defendant raising a 12(b)(6) defense cannot assert any

facts which do not appear on the face of the complaint itself.” 9 If the trial court



       4
        Grayson v. AT&T Corp., 15 A.3d 219, 228-29 (D.C. 2011) (en banc)
(quoting Murray v. Wells Fargo Home Mortg., 953 A.2d 308, 316 (D.C. 2008)).
       5
           Johnson-El v. District of Columbia, 579 A.2d 163, 166 (D.C. 1990).

       Super. Ct. Civ. R. 8(a)(2); In re Estate of Curseen v. Ingersoll, 890 A.2d
       6

191, 193-94 (D.C. 2006).

       Pietrangelo v. Wilmer Cutler Pickering Hale & Dorr, LLP, 68 A.3d 697,
       7

709 (D.C. 2013).
       8
        Potomac Dev. Corp. v. District of Columbia, 28 A.3d 531, 544 (D.C. 2011)
(quoting Ashcroft v. Iqbal, 556 U.S. 662 (2009)).
       9
           Carey v. Edgewood Mgmt. Corp., 754 A.2d 951, 954 (D.C. 2000).
                                          7

decides a Rule 12(b)(6) motion by considering factual material outside the

complaint, the motion normally should be treated as a motion for summary

judgment. 10 We have held, however, that the trial court is permitted to consider

documents that a defendant attaches to a motion to dismiss when the plaintiff

referenced those documents in the complaint and they are central to the claim; this

does not convert the motion to dismiss into one for summary judgment because such

documents may be considered part of the pleadings. 11


      B. The Maryland Consumer Debt Collection Act


      The Maryland Court of Appeals has described the MCDCA as a “remedial

consumer protection and licensing statute[],” enacted with “the overarching purpose

and intent . . . to protect the public from unfair or deceptive trade practices by

creditors engaged in debt collection activities.” 12 To that end, Section 14-202 lists




      10
        Francis v. Rehman, 110 A.3d 615, 620 (D.C. 2015) (citing Kitt v.
Pathmakers, Inc., 672 A.2d 76, 79 (D.C. 1996)).
      11
         See Chamberlain v. Am. Honda Fin. Corp., 931 A.2d 1018, 1025 (D.C.
2007) (citing cases).
      12
           Andrews & Lawrence Prof’l Servs. v. Mills, 223 A.3d 947, 950 (Md. 2020).
                                           8

acts that a “collector” cannot take when “collecting or attempting to collect an

alleged debt.” 13 Two provisions of this statute are pertinent to this appeal.


      First, § 14-202(6) prohibits a collector from “[c]ommunicat[ing] with the

debtor or a person related to him with the frequency, at the unusual hours, or in any

other manner as reasonably can be expected to abuse or harass the debtor.” Scott

argued in the trial court and maintains on appeal that appellees violated the italicized

portion of this provision. 14 The MCDCA does not define the terms “abuse” or

“harass.” The Maryland state courts have not undertaken to give a definitive

construction of those terms either. However, the Maryland Court of Appeals has

said that a remedial statute like the MCDCA “must be liberally construed, in order

to effectuate its broad remedial purpose.” 15




      13
          The MCDCA defines a “collector” as “a person collecting or attempting to
collect an alleged debt arising out of a consumer transaction,” § 14-201(b). The term
“person” includes “an individual, corporation, business trust, statutory trust, estate,
trust, partnership, association, two or more persons having a joint or common
interest, or any other legal or commercial entity.” § 14-201(d).
      14
        Scott does not claim that appellees communicated with him with undue
frequency or at unusual hours.
      15
          Andrews & Lawrence Prof’l Servs., 223 A.3d at 968 (quotation marks and
citation omitted); see also Alexander v. Carrington Mortg. Servs., 23 F.4th 370, 375-
76 (4th Cir. 2022) (“The Maryland Consumer Debt Collection Act and the Maryland
Consumer Protection Act (MCPA) are remedial consumer protection statutes. As
                                          9

      For further guidance as to the use of terms like abuse and harassment in this

legal context, we may look to the legal dictionary. Black’s Law Dictionary defines

“abuse” as “[a] departure from legal or reasonable use; misuse,” or “[c]ruel or violent

treatment of someone; specif[ically], physical or mental maltreatment, often

resulting in mental, emotional, sexual, or physical injury.” 16 The same dictionary

defines “harassment” as “[w]ords, conduct, or action (usu[ally] repeated or

persistent) that, being directed at a specific person, annoys, alarms, or causes

substantial emotional distress to that person and serves no legitimate purpose;

purposeful vexation.” 17 Federal courts construing § 14-202(6) also have looked to

the “substantively very similar” prohibitions in § 806 of the federal Fair Debt

Collection Practices Act (FDCPA). 18 That section provides that “[a] debt collector

may not engage in any conduct the natural consequence of which is to harass,

oppress, or abuse any person in connection with the collection of a debt.” 19 Section

806 further states that, “[w]ithout limiting the general application of” that



such, they must be liberally construed, in order to effectuate their broad remedial
purpose.”).
      16
           Abuse, BLACK’S LAW DICTIONARY (11th ed. 2019).
      17
           Harassment, BLACK’S LAW DICTIONARY (11th ed. 2019).
      18
           Askew v. HRFC, LLC, 810 F.3d 263, 273 n.4 (4th Cir. 2016).
      19
           15 U.S.C. § 1692d.
                                          10

prohibition, it encompasses such conduct as “[t]he use or threat of use of violence or

other criminal means to harm the physical person, reputation, or property of any

person”; “[t]he use of obscene or profane language or language the natural

consequence of which is to abuse the hearer or reader”; publication or advertisement

of the debt or the debtor’s identity; and “[c]ausing a telephone to ring or engaging

any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.” 20


      The second provision of the MCDCA pertinent to this appeal is §14-202(11).

This provision prohibits Maryland collectors from engaging “in any conduct that

violates §§ 804 through 812 of the federal Fair Debt Collection Practices Act.” This

prohibition is relevant here because § 805(a)(2) of the FDCPA provides that “a debt

collector may not communicate with a consumer in connection with the collection

of any debt . . . if the debt collector knows the consumer is represented by an attorney

with respect to such debt and has knowledge of, or can readily ascertain, such

attorney’s name and address,” unless the attorney fails to respond within a

reasonable period of time or consents to direct communication with the consumer. 21


      20
           Id.
      21
          15 U.S.C. § 1692c(a)(2). In Alexander, the Fourth Circuit held that a person
need not be a “debt collector” within the meaning of the FDCPA in order to be liable
for a § 14-202(11) violation. It found that the “Maryland legislature was intentional
                                          11

Although the Third Amended Complaint alleges that appellees violated the MCDCA

by continuing to communicate directly with Scott after being informed he had

counsel, the complaint does not cite §14-202(11) specifically; nor does it appear that

Scott specifically invoked that provision in argument before the trial court. Instead,

Scott simply argued that appellees violated the general prohibition against abuse and

harassment in §14-202(6). This also has been Scott’s argument on appeal (though

his reply brief does cite both §14-202(11) and the prohibition in § 805(a)(2) of the

FDCPA in support of his argument). But Scott’s failure to cite the most pertinent

provision of the MCDCA in his complaint does not mean he failed to state a claim

on which relief could be granted; that depends on the complaint’s factual allegations.

Nor do we think Scott forfeited his claim that the trial court erred in dismissing the

complaint for failure to state a claim merely because he has argued that appellees’

conduct violated § 14-202(6) rather than § 14-202(11). For purposes of preservation,

we deem it sufficient that Scott alleged the wrongful conduct with specificity and

asserted in the trial court and on appeal that it violated § 14-202.




on this front: it incorporated only the FDCPA’s ‘substantive provisions’ (sections
804 through 812). It did not incorporate section 803, which includes the FDCPA’s
narrower definition of ‘debt collector.’” 23 F.4th at 379 (internal citations omitted).
Thus, the fact that FedChoice and Kelly do not fall within the FDCPA’s definition
of “debt collector” does not immunize them from liability under § 14-202(11) for
conduct that would violate the FDCPA if committed by a “debt collector.”
                                         12

      C. The Claims for Relief Against FedChoice and Kelly


      On appeal, Scott contends the Third Amended Complaint adequately alleged

that FedChoice and Kelly violated the MCDCA (1) by sending him dunning letters

warning of the possible initiation of legal proceedings against him, the last of which

suggested suit might be imminent if he did not promptly settle his debt; (2) by

communicating with him directly after being informed that he was represented by

counsel; and (3) by calling him and demanding payment while he was ill and

receiving medical treatment. 22


      We agree with the trial court that, by themselves, Scott’s allegations regarding

the contents of the dunning letters he received do not state a plausible claim that

appellees communicated with him in a manner reasonably expected to abuse or

harass him, as prohibited by § 14-202(6). In his credit card agreement with

FedChoice, Scott promised to pay his credit card account balances; agreed that if he

defaulted on that promise, the entire account balance and all finance charges would

become due and payable immediately; and agreed he would be liable for court costs,




      22
          Because Scott makes no argument on appeal that appellees violated the
MCDCA by precluding him from withdrawing funds from his personal account at
FedChoice unless he made a partial payment of his credit card debt, we do not
address that issue.
                                           13

reasonable attorney’s fees, and other collection costs incurred by FedChoice as a

result of his default, to the extent allowed by law. 23 Citing these provisions, the trial

court held that the “notices of potential suit were not abusive or harassing, but rather

intended to collect, settle, and notify the breach[ing] party of possible future legal

action for failure to pay.” We add that the letters FedChoice and Kelly sent Scott

were not false or misleading; they said only that FedChoice “may” institute legal

proceedings, not that it already had done so or decided to do so. Moreover, only the

fourth and final letter implied that a lawsuit might be imminent; Scott was not

subjected to a continuous barrage of letters threatening impending litigation. The

letters did not threaten other consequences, their tone was not nasty or abusive, and

they were not otherwise abusive or harassing as those words are normally understood

in this context. As the Fourth Circuit has explained, “there is a line between truthful

or future threats of appropriate legal action, which [do] not give rise to liability, and




      23
          For the reasons discussed above, the trial court was permitted to consider
the credit card agreement without treating the motion to dismiss as one for summary
judgment. As the predicate for invoking Scott’s rights under the MCDCA, the Third
Amended Complaint explicitly referred to the agreement and alleged that it was
“governed by Maryland law.” The authenticity of the credit card agreement
submitted with the motion to dismiss is undisputed and Scott has raised no objection
to the trial court’s consideration of it.
                                            14

false representations that legal action has already been taken against a debtor . . . .” 24

We agree that a creditor or debt collector does not harass or abuse a debtor within

the meaning of § 14-202(6) merely by threatening “to use lawful procedures to

collect a delinquent debt.” 25


      We view differently the allegations that FedChoice and Kelly continued to

communicate with Scott directly by dunning letters and phone calls after learning he

had retained counsel to deal with them and after learning of his health issues. The

Third Amended Complaint alleges that FedChoice was notified on March 5, 2019,

that Scott had retained counsel (a law firm identified as Summit Law Firm) to

represent him with regard to his defaulted credit card account. The complaint

attaches as an exhibit confirming this allegation Summit Law Firm’s March 5, 2019

letter of representation, which allegedly informed FedChoice it should

“communicate directly with our office . . . in regard to any matter concerning this




      24
          Askew, 810 F.3d at 272 (adding that “[a] jury could find that attempting to
collect a debt by falsely claiming that legal actions have been taken against a debtor
violates section 14-202(6)”).
      25
         Dick v. Mercantile-Safe Deposit and Trust Co., 492 A.2d 674, 678-79 (Md.
Ct. Spec. App. 1985) (holding that it is not “grossly abusive” under § 14-202(7) to
threaten legal action to collect a debt).
                                         15

debt,” and furnished the firm’s address and phone and fax numbers. 26 After that

date, however, appellees allegedly sent Scott an “attorney action letter” and two

“notice before suit” letters, called Scott four times about the debt, and requested

payment from him in person when he visited a FedChoice branch to withdraw funds

from his personal account there. On May 2, 2019, during one of the phone calls,

Scott told Kelly he had been represented by counsel since February 2019 and that

she needed to contact his attorney. Kelly allegedly replied that she would continue

communicating with Scott directly.


      The Third Amended Complaint alleges four further communications from

Kelly directly to Scott in June 2019. First, on May 13, 2019, Kelly called Scott and

was informed “right away” that he was on a dialysis machine and could start

bleeding if he continued the call. Next, on June 4, 2019, Kelly sent Scott the second

“Notice Before Suit” letter. This was the letter containing the statement that “unless

settlement is made within FIVE DAYS . . . legal proceedings may be instituted

against you to recover” the claimed debt. Kelly then called Scott on June 20 and

“was informed that he goes to the doctor at least two times per week.” Lastly, the

complaint alleges that a week later on June 27, “Kelly called Scott and was informed


      26
         While there may be a factual dispute as to whether, or when, FedChoice
and Kelly received this letter from Summit Law Firm, that is not a question to be
resolved at this stage of the proceeding.
                                        16

he was in the hospital.” Kelly allegedly noted that Scott “sounded like he was on

some type of medication,” but nonetheless “demanded [that] Scott make a payment.”


      We think these allegations state a claim that appellees violated the MCDCA

with sufficient plausibility to survive a motion to dismiss under Rule 12(b)(6). As

discussed above, § 14-202(11) incorporates the prohibition in § 805(a)(2) of the

FDCPA that “a debt collector may not communicate with a consumer in connection

with the collection of any debt . . . if the debt collector knows the consumer is

represented by an attorney with respect to such debt and has knowledge of, or can

readily ascertain, such attorney’s name and address,” unless the attorney fails to

respond within a reasonable period of time or consents to direct communication with

the consumer. The Third Amended Complaint alleges just such a violation by Kelly

and FedChoice.


      That Kelly allegedly called Scott when he was on dialysis and (at least

thereafter) knowing he had some health issues does not, in itself, amount to

harassment or abuse in our view, though it may be taken as aggravating the violation

of communicating with him knowing he was represented by counsel. But the

allegation that Kelly demanded payment from Scott in a phone call after learning he

was then in the hospital and “sounded like he was on some type of medication”

plausibly could state a claim of abuse or harassment in violation of § 14-202(6),
                                           17

especially when considered in conjunction with the request that she communicate

with counsel. Our obligation to construe the MCDCA liberally, to effectuate its

broad remedial purposes, supports that conclusion. 27


      The final issue we must address is the trial court’s dismissal of Kelly from the

litigation. The court concluded that Scott had not stated a claim against Kelly in her

individual capacity since Kelly concededly was working within the scope of her

employment as the agent of FedChoice when she communicated with Scott, and

Scott had “not alleged that Kelly committed any sort of intentional tort[.]” Under

agency law “[i]t is well established,” the court noted, “that when an agent is acting

on behalf of a disclosed princip[al] and . . . the act conducted is within the scope of

the agent’s authority, then the agent is not liable for the acts committed absent some

clear promise from the agent that they will be liable.”


      We conclude that the court erred in dismissing Kelly. The principles of

agency law on which the court relied are applicable where an agent enters into a




      27
         Cf. Hamilton v. Ford Motor Credit Co., 502 A.2d 1057, 1068 (Md. Ct. Spec.
App. 1986) (holding that a violation of § 14-202(6) “could be found” where
collectors “telephoned . . . one of the debtors . . . several times, despite protestations
that [she] was unable to pay the debt, that she did not know where the truck was
located, that her husband was ill and the telephone calls were disturbing; they called
despite [her] requests to stop calling; and they called at least once late at night”).
                                           18

contract on behalf of a principal — the agent can be personally liable on the contract

if the principal was not disclosed, but would not be liable if the principal is

disclosed. 28 But this is not a contract case; the issue here is whether an agent can be

held personally liable for violating a statute on behalf of a principal. In addition, the

trial court’s assumption that there was no allegation Kelly had committed an

intentional tort is incorrect. Violation of the MCDCA is a tort. 29 Under agency

principles in both Maryland and the District of Columbia, “[t]he general rule is that

the corporate officers or agents are personally liable for those torts which they

personally commit, or which they inspire or participate in, even though performed

in the name of an artificial body.” 30 Thus, courts applying Maryland law have held

that “when a corporation violates a statute, individuals who ‘voluntarily and

intentionally caused the corporation to act’ in violation of the statute can be


      28
         See Rittenberg v. Donohoe Const. Co., Inc., 426 A.2d 338, 341 (D.C. 1981);
Hill v. Cnty. Concrete Co., 672 A.2d 667, 670 (Md. Ct. Spec. App. 1996); see also
Rosenthal v. Nat’l Produce Co., 573 A.2d 365, 369 (D.C. 1990).
      29
          See Spencer v. Hendersen-Webb, Inc., 81 F. Supp. 2d 582, 596 (D. Md.
1999) (“[T]he MCDCA creates a statutory cause of action along the lines of common
law torts”).
      30
          Fontell v. Hassett, 891 F. Supp. 2d 739, 742 (D. Md. 2012); see also
Camacho v. 1440 Rhode Island Ave. Corp., 620 A.2d 242, 246-47 (D.C. 1993) (“An
agent who does an act otherwise a tort is not relieved from liability by the fact that
he acted at the command of the principal or on account of the principal.” (quoting
Restatement (Second) of Agency § 343 (1984))).
                                          19

personally liable for those statutory violations[.]” 31     In accordance with this

principle, the U.S. District Court for the District of Maryland has imposed personal

liability on employees of a debt collector for violating §14-202 of the MCDCA. 32


      The plain language of the MCDCA supports the imposition of liability on the

employees of a creditor or debt collector for conduct proscribed by §14-202.

Liability under the MCDCA attaches to “[a] collector who violates any provision of

this subtitle,” and the collector is “liable for any damages proximately caused by the

violation.” 33 A “collector” is defined as “a person collecting or attempting to collect

an alleged debt arising out of a consumer transaction,” 34 and “person” includes “an

individual, corporation, business trust, statutory trust, estate, trust, partnership,

association, two or more persons having a joint or common interest, or any other

legal or commercial entity.” 35 Individual employees fall within this definition.




      31
           Maryland v. Universal Elections, 787 F. Supp. 2d 408, 416 (D. Md. 2011).
      32
           Fontell, 891 F. Supp. 2d at 742-43.
      33
           § 14-203.
      34
           § 14-201(b).
      35
          § 14-201(d). See also Andrews & Lawrence Prof’l Servs., 223 A.3d at 961
(“The MCDCA regulates any person collecting or attempting to collect an alleged
debt arising out of a consumer transaction.”) (internal quotation marks omitted).
                                         20

      Accordingly, we conclude that the trial court erred in dismissing Kelly from

appellant’s action for violation of the MCDCA. She is amenable to suit in her

individual capacity under the MCDCA’s broad definition of “collector.”


                                        III.


      For the foregoing reasons, we reverse the dismissal of the Third Amended

Complaint for failure to state a claim on which relief may be granted. We also

reverse the dismissal of Ms. Kelly from the litigation. We remand the case for

further proceedings consistent with this opinion.


                                                    So ordered.